Exhibit 10.5

FABRINET

2010 PERFORMANCE INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Fabrinet 2010
Performance Incentive Plan (the “Plan”) will have the same defined meanings in
this Performance-based Restricted Share Unit Agreement, including the Notice of
Performance-based Restricted Share Unit Grant (the “Notice of Grant”) and the
Terms and Conditions of Performance-based Restricted Share Unit Grant, attached
hereto as Exhibit A (all together, the “Award Agreement”).

NOTICE OF PERFORMANCE-BASED RESTRICTED SHARE UNIT GRANT

Participant Name:

Address:

The Eligible Person named above (the “Participant”) has been granted the right
to receive an Award of performance-based restricted share units (“Performance
Share Units”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Number of Performance Share Units  

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Performance Share Units will vest in accordance with the terms and
conditions set forth in Exhibit B attached hereto.

In the event Participant ceases his or her employment or other service with the
Company (or its Subsidiaries, as applicable) for any or no reason before
Participant vests in the Performance Share Units, the Performance Share Units
and Participant’s right to acquire any Ordinary Shares hereunder will
immediately terminate.

By Participant’s signature and the signature of the representative of Fabrinet
(the “Company”) below, Participant and the Company agree that this Award of
Performance Share Units is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including Exhibits A and B
attached hereto, which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.



--------------------------------------------------------------------------------

PARTICIPANT:     FABRINET:

 

   

 

Signature     By

 

   

 

Print Name     Title Residence Address:    

 

   

 

   

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF

PERFORMANCE-BASED RESTRICTED SHARE UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of performance-based
Restricted Share Units (also referred to as Performance Share Units), subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. The Performance Share Units under this Award
in which Participant may vest will depend upon achievement of certain
Performance Goals as specified in Exhibit B attached hereto. In accordance with
Exhibit B, the number of Performance Share Units in which Participant may vest
will range from zero percent (0%) of the Number of Performance Share Units
designated in the Grant to one hundred percent (100%) of the Number of
Performance Share Units designated in the Grant. Subject to Section 8.7.5 of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2. Company’s Obligation to Pay. Each Performance Share Unit represents the right
to receive an Ordinary Share on the date it vests. Unless and until the
Performance Share Units will have vested in the manner set forth in Sections 3
or 4, Participant will have no right to payment of any such Performance Share
Units. Prior to actual payment of any vested Performance Share Units, such
Performance Share Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Performance
Share Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Ordinary Shares, subject to Participant satisfying any obligations for
Tax-Related Items (as defined in Section 7). Subject to the provisions of
Section 4, such vested Performance Share Units shall be paid in whole Ordinary
Shares as soon as practicable after vesting, but in each such case within the
period sixty (60) days following the vesting date. In no event will Participant
be permitted, directly or indirectly, to specify the taxable year of the payment
of any Performance Share Units payable under this Award Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Performance Share Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Performance Share Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously in the employment of or other service with the Company (or its
Subsidiaries, as applicable) from the Date of Grant until the date such vesting
occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Share Units at any time, subject to the terms of the
Plan. If so accelerated, such Performance Share Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Ordinary Shares vesting pursuant to this Section 4 shall in all cases be paid at
a time or in a manner that is exempt from, or complies with, Section 409A.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Share Units is accelerated in connection with Participant’s
termination of employment or other service with the Company or its Subsidiaries
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Participant is a “specified employee” within the meaning of Section
409A at the time of such termination as a Service Provider and (y) the payment
of such accelerated Performance Share Units will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as a Service Provider, then
the payment of such accelerated Performance Share Units will not be made until
the date six (6) months and one (1) day following the date of Participant’s
termination of employment or other service with the Company or its Subsidiaries,
unless Participant dies following his or her termination of employment or other
service with the Company or its Subsidiaries, in which case, the Performance
Share Units will be paid in Ordinary Shares to Participant’s estate as soon as
practicable following his or her death. It is the intent of this Award Agreement
that it and all payments and benefits hereunder be exempt from, or comply with,
the requirements of Section 409A so that none of the Performance Share Units
provided under this Award Agreement or Ordinary Shares issuable thereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
and ambiguous terms herein will be interpreted to be so exempt or so comply.
Each payment payable under this Award Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). In
no event will the Company or any Employer (as defined below) reimburse
Participant for any tax imposed or other costs incurred as a result of
Section 409A. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

In addition, and notwithstanding any provisions to the contrary in this Award
Agreement, this Award of Performance Share Units will be subject to the
Company’s clawback policy as may be established and/or amended from time to time
(the “Clawback Policy”). The Board or Compensation Committee of the Board, as
applicable and in its sole discretion, may require Participant to forfeit,
return or reimburse the Company all or a portion of this Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with applicable laws.

5. Forfeiture. Notwithstanding any contrary provision of this Award Agreement,
the balance of the Performance Share Units that have not vested as of the time
of Participant’s termination of employment or other service with the Company or
its Subsidiaries for any or no reason and Participant’s right to acquire any
Ordinary Shares hereunder will immediately terminate. The date of Participant’s
termination of employment or other service with the Company or its Subsidiaries
is detailed in Section 10(h). In addition, any Performance Share Units that
never will vest due to non-satisfaction of the Performance Goals set forth in
Exhibit B will be forfeited on the date on which the Performance Goals no longer
can be satisfied and the Performance Share Units automatically will be
transferred to and reacquired by the Company at no cost to the Company.

 

4



--------------------------------------------------------------------------------

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Ordinary Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment, social insurance, payroll tax, fringe benefit tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) which the
Company determines must be withheld with respect to such Ordinary Shares. Prior
to vesting and/or settlement of the Performance Share Units, Participant will
pay or make adequate arrangements satisfactory to the Company and/or Subsidiary
or other affiliate of the Company employing or retaining Participant (the
“Employer”) to satisfy all withholding and payment obligations of Tax-Related
Items of the Company and/or the Employer. In this regard, Participant authorizes
the Company and/or the Employer to withhold any Tax-Related Items legally
payable by Participant from his or her wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Ordinary Shares. Alternatively, or in addition, if permissible under applicable
local law, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit or require
Participant to satisfy such Tax-Related Items, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Ordinary Shares having a fair market value equal to the
minimum amount required to be withheld, (c) selling a sufficient number of such
Ordinary Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld, or (d) if Participant is
a U.S. employee, delivering to the Company already vested and owned Ordinary
Shares having a fair market value equal to the amount required to be withheld.
To the extent determined appropriate by the Company in its discretion, it will
have the right (but not the obligation) to satisfy any obligations for
Tax-Related Items by reducing the number of Ordinary Shares otherwise
deliverable to Participant. Further, if Participant is subject to tax in more
than one jurisdiction between the Date of Grant and a date of any relevant
taxable or tax withholding event, as applicable, Participant acknowledges and
agrees that the Company and/or the Employer (or former employer, as applicable)
may be required to withhold or account for tax in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Performance Share Units
otherwise are scheduled to vest pursuant to Sections 3 or 4 or Tax-Related Items
related to Performance Share Units otherwise are due, Participant will
permanently forfeit such Performance Share Units and any right to receive
Ordinary Shares thereunder and the Performance Share Units will be returned to
the Company at no cost to the Company.

8. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Ordinary Shares deliverable hereunder unless
and until certificates representing such Ordinary Shares will have been issued,
recorded on the records of the Company or its

 

5



--------------------------------------------------------------------------------

transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a shareholder of the
Company with respect to voting such Ordinary Shares and receipt of dividends and
distributions on such Ordinary Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE SHARE UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF PERFORMANCE SHARE UNITS OR ACQUIRING ORDINARY SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE OR OTHER
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Performance Share Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been granted in the past;

(c) all decisions with respect to future Performance Share Units or other
grants, if any, will be at the sole discretion of the Company;

(d) Participant is voluntarily participating in the Plan;

(e) the Performance Share Units and the Ordinary Shares subject to the
Performance Share Units are not intended to replace any pension rights or
compensation;

(f) the Performance Share Units and the Ordinary Shares subject to the
Performance Share Units, and the income and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

 

6



--------------------------------------------------------------------------------

(g) the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;

(h) for purposes of the Performance Share Units, Participant’s status as an
employee or other service provider will be considered terminated as of the date
Participant is no longer actively providing services to the Company or any
parent or Subsidiary of the Company (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is a service provider or
the terms of Participant’s service agreement, if any), and unless otherwise
expressly provided in this Award Agreement or determined by the Administrator,
Participant’s right to vest in the Performance Share Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a service provider or
the terms of Participant’s service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Performance Share Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);

(i) unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Award Agreement
do not create any entitlement to have the Performance Share Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Ordinary Shares; and

(j) the following provisions apply only if Participant is providing services
outside the United States:

i. the Performance Share Units and the Ordinary Shares subject to the
Performance Share Units are not part of normal or expected compensation or
salary for any purpose;

ii. Participant acknowledges and agrees that none of the Company, the Employer,
or any parent or Subsidiary of the Company shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Performance Share Units or of any
amounts due to Participant pursuant to the settlement of the Performance Share
Units or the subsequent sale of any Ordinary Shares acquired upon settlement;
and

iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Share Units resulting from the termination of
Participant’s employment or other service with the Company or its Subsidiaries
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is an employee or other
service provider or the terms of Participant’s service agreement, if any), and
in consideration of the grant of the Performance Share Units to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, any Subsidiary or the Employer, waives
his or her ability, if any, to bring any such claim, and

 

7



--------------------------------------------------------------------------------

releases the Company, any parent of the Company, any Subsidiary and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Ordinary Shares. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

12. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Performance
Share Unit grant materials by and among, as applicable, the Employer, the
Company and any parent or Subsidiary of the Company for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any ordinary shares or directorships held in the Company, details of all
Performance Share Units or any other entitlement to ordinary shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

Participant understands that Data will be transferred to a share plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, any share plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or

 

8



--------------------------------------------------------------------------------

if Participant later seeks to revoke his or her consent, his or her status as an
employee or other service provider of the Company or its Subsidiaries and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Performance Share Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Fabrinet, 5/6 Moo 6,
Soi Khunpra, Phaholyothin Rd., Klongnueng, Klongluang, Patumthanee 12120
Thailand, or at such other address as the Company may hereafter designate in
writing or electronically.

14. Grant is Not Transferable. Except to the limited extent provided in
Section 6 or as permitted by the Administrator, in its sole discretion, pursuant
to Section 5.6 of the Plan, this grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void. The Ordinary Share
issued as payment for any vested Performance Share Units under this Award
Agreement will be subject to any market blackout period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16. Additional Conditions to Issuance of Ordinary Shares. If at any time the
Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Ordinary Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Ordinary Shares to
Participant (or his or her estate) hereunder, such issuance will not occur
unless and until such listing, registration, qualification, rule compliance,
consent or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Where the Company determines that the
delivery of the payment of any Ordinary Shares will violate federal securities
laws or other applicable laws, the Company will defer delivery until the
earliest date at which the Company reasonably anticipates that the delivery of
Ordinary Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange.

 

9



--------------------------------------------------------------------------------

17. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Share Units have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

19. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Performance Share Units awarded under
the Plan or future Performance Share Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

20. Language. Participant has received the terms and conditions of this Award
Agreement and any other related communications, and Participant consents to
having received these documents in English. If Participant has received this
Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

22. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Share Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

24. Governing Law and Venue. This Award Agreement will be governed by the laws
of the State of California without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Performance Share Units or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Performance
Share Units is made and/or to be performed.

 

10



--------------------------------------------------------------------------------

25. Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise the Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Share Units.

26. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE-BASED RESTRICTED SHARE UNIT

VESTING CRITERIA

A. General. The Performance Share Units are subject to performance-based
requirements described below in this Exhibit B (the “Performance Goals”). The
Performance Share Units will vest only if the Performance Goals are satisfied,
subject to Participant’s continued service with the Company through such vesting
date.

B. Performance Goals. [Insert performance goals]

C. Certification. Performance Share Units (if any) will be deemed to vest on the
date the Administrator certifies achievement of the Performance Goals (the
“Certification Date”), subject to Participant’s continued service with the
Company through the Certification Date. The Administrator will make all
determinations, in its sole discretion, regarding the achievement of the
Performance Goals, including but not limited to the extent of achievement of
each Performance Goal, and any adjustments, as necessary or appropriate.
Determinations made by the Administrator will be final and binding on all
parties and will be given the maximum deference permitted by law. Any
Performance Share Units that have not vested by the Certification Date
automatically will be forfeited and Participant no longer will have any rights
to such Performance Share Units or the Ordinary Shares thereunder.

 

12